DETAILED ACTOIN
This non-final rejection is responsive to the claims filed 08 October 2020.  Claims 1-20 are pending.  Claims 1 and 12 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 12-20 contain the following limitation: “means for processing gesture data” and “means for capturing an image”.  The phrase “means for” is not preceded by a structural modifier.  Accordingly, these limitations have been interpreted under 35 U.S.C. §112(f).
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 12-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “means for processing gesture data to select a gesture/translate the selected gesture/display a prompt/capturing an image” and “processing means” of claims 13-20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the specification provides modules listed in Fig. 2 as part of the computing device which perform the foregoing functions.  However, the specification fails to adequately disclose structure to perform the claimed functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 12-14, and 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri (US 8,856,541 B1) hereinafter known as Chaudhri in view of Delean (US 2014/0267009 A1) hereinafter known as Delean.

Regarding independent claim 1, Chaudhry teaches:
a memory; and at least one processor to execute instructions to: select a gesture ... , the gesture including a sequence of poses;  (Chaudhry: Fig. 5 and col. 10, lines 25-45 and col. 19, lines 50-67; Chaudhry teaches retrieving a movement pattern which consists of a sequence of poses.)
translate the selected gesture into an animated avatar performing the selected gesture for display at a display device;  (Chaudhry: Figs. 3A-3B and 5; Chaudhry taches moving the element pattern within the GUI.)
display a prompt for the user to perform the selected gesture performed by the animated avatar;  (Chaudhry: Figs. 3A-3B; Chaudhry teaches prompting the user to follow the challenge dot.)
capture an image of the user performing the selected gesture; and  (Chaudhry: Figs. 4A-5 and col. 20, lines 1-20; Chaudhry teaches capturing facial images of the user and further extracting eye movements.)
perform a comparison between a gesture performed by the user in the captured image and the selected gesture to determine whether there is a match between the gesture performed by the user and the selected gesture.  (Chaudhry: Fig. 5 and col. 20, lines 21-40; Chaudhry teaches comparing the eye movements to the expected eye movement pattern to determine whether to allow or deny authentication.)


Chaudhri does not explicitly teach:
... from a database ... 

However, Delean teaches:
... from a database ...  (Delean: ¶[0153]; Delean teaches retrieving gestures from a database.)

Chaudhry and Delean are in the same field of endeavor as the present invention, as the references are directed to authenticating a user through gestures.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine retrieving a pattern, animating, prompting the user to perform the pattern, capturing the Delean: ¶[0015]).  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Chaudhry to include teachings of Delean because the combination would allow retrieving stored patterns, as suggested by Delean: ¶[0153].



Regarding claim 2, Chaudhry in view of Delean further teaches the apparatus of claim 1 (as cited above).

Chaudhry further teaches:
wherein the at least one processor is to authenticate the user when the gesture performed by the user in the captured image matches the selected gesture.  (Chaudhry: Fig. 5 and col. 20, lines 21-40; Chaudhry teaches comparing the eye movements to the expected eye movement pattern to determine whether to allow or deny authentication.)



Regarding claim 3, Chaudhry in view of Delean further teaches the apparatus of claim 2 (as cited above).

Chaudhry further teaches:
wherein the image includes a plurality of frames, and the at least one processor is to: select a key frame from the image; and21PATENT APPLICATIONDOCKET: 20002/P79186US-C1 determine a temporal sequence across multiple frames for the comparison of the gesture performed by the user to the selected gesture.  (Chaudhury: Fig. 5 and col. 14, lines 27-67 and col. 20, lines 1-20; Chaudhury teaches detecting eye movement from frames of the captured video data to compare.)



Regarding claim 5, Chaudhry in view of Delean further teaches the apparatus of claim 1 (as cited above).

Delean further teaches:
... and the at least one processor to identify the gestures from a plurality of images of the user captured prior to display of the selected gesture.  (Chaudhry: Figs. 4A-5 and col. 20, lines 1-20; Chaudhry teaches capturing facial images of the user and further extracting eye movements.)

Delean further teaches: wherein the database includes multiple gestures ...  (Delean: ¶[0153]; Delean teaches retrieving gestures from a database.)



claim 6, Chaudhry in view of Delean further teaches the apparatus of claim 1 (as cited above).

Delean further teaches:
wherein the gesture performed by the user is a first gesture, and the at least one processor is to: identify a second gesture performed by the user; and add the second gesture to the database.  (Delean: ¶[0152]; Delean teaches adding gestures to the database.)



Regarding claim 7, Chaudhry in view of Delean further teaches the apparatus of claim 6 (as cited above).

Delean further teaches:
wherein the at least one processor is to: compare the second gesture to gestures in the database; and add the second gesture to the database when the second gesture does not match a gesture in the database.  (Delean: ¶[0152]; Delean teaches that during the learning phase, if the gesture is not unique or too similar to another one stored in the database, the system will recommend the user to redraw the gesture and adds to it or produces a new independent signature.)


Regarding claims 12-14 and 16-18, these claims recite an apparatus that performs the function of the apparatus of claims 1-3 and 5-7; therefore, the same rationale for rejection applies.


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri in view of Delean in view of Bhanu (Face Recognition from Face Profile Using Dynamic Time Warping, attached in pdf), hereinafter known as Bhanu.

Regarding claim 4, Chaudhry in view of Delean further teaches the apparatus of claim 3 (as cited above).

Bhanu further teaches:
wherein the at least one processor is to apply dynamic time warping to perform the comparison.  (Bhanu: pgs. 1-4; Bhanu teaches using dynamic time warping for face profile recognition.)

Bhanu is analogous to the present invention since it is reasonably pertinent to the problem faced by the inventor, i.e. comparing facial capture images.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine retrieving a pattern, animating, prompting the user to perform the pattern, capturing the pattern, and authenticating as taught in Chaudhry in view of Delean with using a dynamic time warping algorithm to compare the facial iamges as taught in Bhanu.  Chaudhry in view of Delean already teaches retrieving facial images of the user and comparing to the stored images.  However, Chaudhry in view of Delean does not explicitly teach using a dynamic time warp algorithm.  Bhanu provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Chaudhry and Delean to include teachings of Bhanu because the combination would allow for better recognition of facial images, as suggested by Bhanu: pg. 4.



Regarding claim 15, this claim recites an apparatus that performs the function of the apparatus of claim 4; therefore, the same rationale for rejection applies.


Claims 8-11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri in view of Delean in view of Kelusky (US 2008/0267447 A1) hereinafter known as Kelusky in view of Tran (US 2007/0276270 A1) hereinafter known as Tran.

Regarding claim 8, Chaudhry in view of Delean further teaches further teaches the apparatus of claim 1 (as cited above).

Chaudhry in view of Delean does not explicitly teach the limitations of claim 8.

However, Kelusky teaches:
wherein the at least one processor is to: monitor gestures of the user over time; and 22PATENT APPLICATION DOCKET: 20002/P79186US-C1 determine if there is a health problem ....  (Kelusky: ¶[0008] and ¶[0022]; Kelusky teaches determining the medical condition of the user based on a position and orientation of the user.)

Kelusky is analogous to the present invention since it is reasonably pertinent to the problem faced by the inventor, i.e. monitoring the health condition of a user using a camera.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine retrieving a pattern, animating, prompting the user to perform Delean: ¶[0007]).  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Chaudhry and Delean to include teachings of Kelusky because the combination would allow determining the medical condition of the user, as suggested by Kelusky: ¶[0008].


Chaudhry in view of Delean in view of Kelusky does not explicitly teach determining if there’s a health problem based on a change in the gestures.

However, Tran does teach determining if there’s a health problem based on a change in the gestures.  (Tran: ¶[0021] and ¶[0138]-¶[0144]; Tran teaches monitoring facial features of the user to notice symptoms of a stroke such as sagging eyes or mouth.)
Kelusky is analogous to the present invention since it is reasonably pertinent to the problem faced by the inventor, i.e. monitoring the health condition of a user using a camera.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine monitoring the user for authentication and determination of a medical condition as taught in Chaudhry in view of Delean in view of Kelusky with further monitoring the changes in the user’s facial features as taught in Tran.  Chaudhry in view of Delean in view of Kalusky already teaches monitoring user’s patterns for authentication and for determining medical conditions of the user.  However, Chaudhry in view of Delean in view of Kelusky does not explicitly teach monitoring the changes in the user’s facial features to determine the medical condition.  Tran provides this additional functionality.  As such, it would have been 


Regarding claim 9, Chaudhry in view of Delean in view of Kelusky in view of Tran further teaches further teaches the apparatus of claim 8 (as cited above).

However, Tran teaches:
wherein the gestures are facial gestures, and the at least one processor is to detect a micro change in the facial gestures to determine if there is the health problem.  (Tran: ¶[0021] and ¶[0138]-¶[0144]; Tran teaches monitoring facial features of the user to notice symptoms of a stroke such as sagging eyes or mouth.)


Regarding claim 10, Chaudhry in view of Delean in view of Kelusky in view of Tran further teaches further teaches the apparatus of claim 9 (as cited above).

However, Tran teaches:
wherein the facial gestures include movements of a mouth.  (Tran: ¶[0021] and ¶[0138]-¶[0144]; Tran teaches monitoring facial features of the user to notice symptoms of a stroke such as sagging eyes or mouth.)


Regarding claim 11, Chaudhry in view of Delean in view of Kelusky in view of Tran further teaches further teaches the apparatus of claim 9 (as cited above).

However, Tran teaches:
wherein the health problem includes a stroke.  (Tran: ¶[0021] and ¶[0138]-¶[0144]; Tran teaches monitoring facial features of the user to notice symptoms of a stroke such as sagging eyes or mouth.)


Regarding claims 19 and 20, these claims recite an apparatus that performs the function of the apparatus of claims 8 and 9; therefore, the same rationale for rejection applies.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142